FILED
                              NOT FOR PUBLICATION                           FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 EKA HARYATY TANTALIS; RONY                        No. 07-71358
 AGUS,
                                                   Agency Nos. A095-599-566
               Petitioners,                                    A095-599-565

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Eka Haryaty Tantalis and her husband, Rony Agus, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
application for asylum and withholding of removal. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s

decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992). We deny the petition for review.

        Substantial evidence supports the agency’s determination that petitioners did

not suffer past persecution because the rape Tantalis suffered was not on account

of a protected ground, see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001), Agus

failed to establish that the government was unwilling or unable to control his

persecutors with respect to the 1996 motorcycle incident, see Castro-Perez v.

Gonzales, 409 F.3d 1069, 1071-72 (9th Cir. 2005), and the remaining incidents did

not rise to the level of persecution, see Prasad v. INS, 47 F.3d 336, 339-40 (9th

Cir. 1995). Substantial evidence also supports the agency’s determination that

petitioners did not show sufficient individualized risk to demonstrate a

well-founded fear of future persecution. Cf. Sael v. Ashcroft, 386 F .3d 922,

927-29 (9th Cir. 2004). Accordingly, their asylum claim fails.

        Because petitioners failed to establish eligibility for asylum, it necessarily

follows that they cannot meet the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

        PETITION FOR REVIEW DENIED.


JT/Research                                  2                                     07-71358